DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-12, drawn to a coated part and an anti-scale deposition coating applied to a part, in the reply filed on 14 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 December 2020.  The examiner acknowledges Applicant’s request to consider rejoinder of withdrawn claims if a generic linking claim is determined to be allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 9 contains the trademark/trade name Teflon® in line 3.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b).  See MPEP § 2173.05(u).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polytetrafluoroethylene and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US PGPub. No. 2011/0174548).
Claim 1: Patel teaches downhole tools, such as earth-boring rotary drill bits, that have features for reducing the adhesion of formation cuttings during the formation of a wellbore (paragraph 0002).  The drill bit forms the wellbore for various purposes such as extraction of oil and gas (paragraph 0003) and is also exposed to the drilling mud or fluid (paragraph 0005) (i.e. the drill bit would be exposed to wellbore production fluids).  Patel teaches that the downhole tool may include a body having a surface (i.e. a part and the part has a surface), at least one porous mass over the surface of the body, and an anti-balling material disposed over the at least one porous mass (i.e. a 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a coated part with the claimed sublayer having a patterned topography and polymer top layer, and to select a metal 
Claim 2: Patel teaches where the porous mass (i.e. sublayer) may be a metal or metal alloy material such as steel, nickel alloy, cobalt alloy, or a nickel aluminide, etc. (i.e. comprises a transition-metal), that is deposited using a thermal spray process (i.e. the sublayer is plated) and may additionally include wear-resistant particles such as tungsten carbide particles (i.e. is a composite of tungsten carbide and a metal alloy) (paragraph 0049).
Claim 6: Patel teaches where the porous mass (i.e. sublayer) may be a metal or metal alloy material such as steel, nickel alloy, cobalt alloy, or a nickel aluminide, etc. (i.e. a phase of a transition-metal), that is deposited using a thermal spray process and may additionally include wear-resistant particles such as tungsten carbide particles (i.e. a phase of tungsten carbide) (paragraph 0049).  A sublayer having both a metal alloy and tungsten carbide particles is considered to have multiple, non-soluble phases.
Claim 7: Patel teaches that the anti-balling material (i.e. the at least one top layer) may be a polymer material, etc., such as a fluoropolymer, etc. (paragraph 0040).
Claim 8: Patel teaches that the anti-balling material (i.e. the top layer) may be a polymer material, etc., such as a fluoropolymer, etc., and an example of a fluoropolymer to be a TEFLON®-based material (i.e. polytetrafluoroethylene) (paragraph 0040), which is considered to be a solid material since it can be etched (based on the description of a TEFLON® insert in paragraph 0062; i.e. the top layer is a solid layer).
Claim 10: Patel teaches where the bit body (i.e. surface of the part) may be steel or a cobalt-cemented tungsten carbide (i.e. a cermet) (paragraph 0058).
Claim 11: Patel teaches that the anti-balling material (i.e. the at least one top layer) may be a polymer material, etc., such as a fluoropolymer, etc. (paragraph 0040).  Fluoropolymers generally are considered to have the chemical property of being both hydrophobic and oleophobic.

Claims 1-3, 6-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sista et al. (US PGPub. No. 2015/0240146).
Claim 1: Sista teaches a downhole tool used during drilling, completion, and production phases of obtaining hydrocarbons from a subterranean wellbore, such as a drill bit (i.e. the tool is exposed to wellbore production fluids) (paragraphs 0001-0002).  The downhole tool includes a layer of material over a body (i.e. the tool is a coated part, where a part having a surface has a coating disposed on the part) (paragraph 0009).  The coating may be a nitride or a boride (i.e. at least one sublayer disposed on the surface of the part, wherein the sublayer is a ceramic) (paragraph 0026), such as a chromium nitride (paragraphs 0027 and 0030) with an Ra surface roughness of about 60-100 µin. (i.e. the sublayer has a topography that is a roughened surface texture) and a Vickers microhardness of at least about 1,600 HV0.3 (i.e. about 64 HRC) (paragraph 0031), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  The hydrophobicity of a chromium nitride layer can be increased by performing a post-deposition annealing process at about 300-900 °C (paragraph 0032).  In addition to the nitride or boride material, the coating may be infused with a fluoropolymer such as polytetrafluoroethylene to enhance resistance to scale buildup and balling (paragraph 0038).  Based on a general definition of infuse (i.e. to introduce, or cause to be permeated with; see Merriam-Webster Dictionary, NPL attached), the teaching of being infused with a fluoropolymer is 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to coat a downhole tool with a nitride or boride material that has a surface roughness and a high hardness and to include a fluoropolymer material applied to the nitride or boride layer as taught by Sista because the fluoropolymer enhances resistance to scale buildup and balling, and one would have had a reasonable expectation of success.
Claims 2-3: Sista teaches where the hydrophobicity of a chromium nitride layer (i.e. the at least one sublayer) can be increased by performing a post-deposition annealing process at about 300-900 °C (paragraph 0032) (i.e. the chromium nitride plating is a thermally-diffused layer comprising a metal and N).
Claim 6: Sista teaches where the coating includes a nitride or boride material and a fluoropolymer material, and these materials are considered to be insoluble with each other (i.e. the coating has multiple, non-soluble phases).
Claim 7: Sista teaches that the coating may be infused with a fluoropolymer such as polytetrafluoroethylene to enhance resistance to scale buildup and balling (paragraph 0038).  As outlined above regarding instant claim 1, this is considered to teach a top layer that has a fluoropolymer.
Claim 8: Sista teach that the fluoropolymer may be polytetrafluoroethylene, which is considered to be solid as a polymer (i.e. a solid top layer).
Claim 10: Sista teaches where the body (i.e. the surface of the part) may be a metal, a metal alloy, a ceramic, or a composite material such as cobalt-cemented tungsten carbide (paragraph 0025).
Claim 11: Sista teaches where the chromium nitride layer of the coating may be both hydrophobic and oleophobic under downhole conditions (paragraph 0029).
Claim 12: Sista teaches where the coating may exhibit enhanced resistance to balling and scale buildup (i.e. the coating is an anti-scale deposition coating).  The remaining limitations of instant claim 12 are recited in instant claim 1 with the added limitation of the top layer comprising a fluoropolymer, and each of these limitations are outlined above in the paragraphs regarding instant claim 1. 

Claims 1-2, 4, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PGPub. No. 2015/0147523, previously cited).
Claim 1: Kumar teaches a coating applied to a surface of an article (i.e. a part) (paragraph 0049), such as a downhole safety valve, flow control valve, production tubing, etc. (paragraph 0050) (i.e. the coated part is exposed to wellbore production fluids) as an anti-scale, anti-deposition, low-friction, and/or anti-corrosion coating (paragraph 0049).  The coating includes a doped amorphous diamond like carbon material or a low surface energy material such as a fluoropolymer, etc., or a combination of any of these (paragraph 0020) (i.e. at least one top layer comprising a fluoropolymer).  Kumar teaches that a layer of silicon, chromium, titanium, zirconium or their alloys may be used between the substrate and the doped diamond like carbon coating to improve adhesion between the substrate and the coating (paragraph 0038) (i.e. a sublayer of a transition metal).  Kumar does not explicitly 
While not teaching a singular example of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art before the effective filing date to have a coated part with the claimed sublayer having a patterned topography and polymer top layer, and to select a metal sublayer which has the claimed hardness because these features and materials are considered to be conventionally known for a downhole tools as taught by Kumar, and one would have had a reasonable expectation of success.
Claim 2: Kumar teaches that a layer of silicon, chromium, titanium, zirconium or their alloys may be used between the substrate and the doped diamond like carbon coating to improve adhesion between the substrate and the coating (paragraph 0038) (i.e. a sublayer of a transition metal).    
Claim 4: Kumar teaches that the fluoropolymer and the doped amorphous diamond like carbon can be deposited on a textured surface (paragraphs 0025 and 0046).  Various methods can be used to form the surface texturing including chemical/electrochemical etching processes, etc. (paragraph 0040-0041) (i.e. before depositing the top layer, the surface including the sublayer may be etched).
Claim 7-8: Kumar teaches that the low surface energy material (i.e. top layer) include fluoropolymers, etc., and examples of fluoropolymers are polytetrafluoroethylene, perfluoroalkoxy, fluorinated ethylene propylene, etc. (paragraph 0025).
Claim 9: Kumar teaches that the low surface energy material may include fluoropolymers, silicone such as polydimethylsiloxane, ceramic, etc., or combinations of at least one of these (paragraph 0025).  The teaching of a combination of at least one renders as obvious to one of ordinary skill in the art that more than one of these materials may be used, for example a layer of the polymer polydimethylsiloxane followed by a layer of fluoropolymer, and this scenario is considered to teach where a top layer of polydimethylsiloxane is treated on the surface opposite the sublayer by coating with a fluoropolymer film.
Claim 10: Kumar teaches that the substrate may be polymers, metals such as iron, chromium, nickel, titanium, cobalt, or combinations thereof (i.e. steel, nickel alloy, cobalt alloy, a composite of a metal alloy and a polymer, etc.) (paragraph 0026).
Claim 11: Kumar teaches that the surface texture of the coating can increase the hydrophobicity of the coating (paragraph 0018) which can lead to a better anti-scale surface, low friction surface, and anti-corrosion surface (paragraph 0019).
Claim 12: Kumar teaches where the coating is applied to a surface of an article (i.e. applied to a part) and is anti-scale, anti-deposition, etc. (i.e. the coating is an anti-scale deposition coating) (paragraph 0049).  The other limitations of instant claim 12 are included in instant claim 1 and are outlined above along with the limitation where the top layer includes a fluoropolymer.

Claims 5-6 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US PGPub. No. 2015/0147523, previously cited) as applied to claims 1 and 4 above, and further in view of Jin et al. (US PGPub. No. 2011/0220348).
Claim 5: The teachings of Kumar regarding claims 1 and 4 are outlined above.  Kumar teaches an anti-scale, anti-deposition, low-friction, and/or anti-corrosion coating applied to a surface of an article (i.e. a part) (paragraph 0049), such as a downhole safety valve, flow control valve, production tubing, etc. (paragraph 0050) (i.e. the coated part is exposed to wellbore production fluids).  The coating includes a doped amorphous diamond like carbon material or a low surface energy material such as a fluoropolymer, etc., or a combination of any of these (paragraph 0020) (i.e. at least one top layer that includes a fluoropolymer).  Kumar teaches that a layer of silicon, chromium, titanium, zirconium or their alloys may be used between the substrate and the doped diamond like carbon coating to improve adhesion between the substrate and the coating (paragraph 0038) (i.e. a sublayer of a transition metal); however, Kumar does not teach the claimed electroless nickel plating, reinforced electroless nickel plating, or carbide reinforced plating.
In a related field of endeavor, Jin teaches the use of coatings to reduce friction, wear, corrosion, erosion, and deposits on oil and gas well production devices (i.e. a part exposed to wellbore production fluids) (paragraph 0002), wherein the coating includes one or more ultra-low friction layers, and one or more buttering layers interposed between the hardbanding and the ultra-C (i.e. 60-70 HRC) (paragraph 0293), which overlaps the claimed range of at least 50 HRC.  See MPEP § 2144.05.  Nickel boron (i.e. Ni3B) may be used as an underplate for metals that require firing for adhesion (i.e. the buttering sublayer may include Ni3B precipitated in bulk electroless nickel plating), and NiP amorphous matrix may also include a dispersed second phase such as electroless NiP matrix with hBN particles dispersed within the matrix (i.e. BN reinforced electroless nickel plating) (paragraph 0293).
As Kumar and Jin both teach coatings for downhole parts where the coating may include a low-friction or ultra-low friction layer that may have amorphous diamond like carbon, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings Kumar to include one or more buttering layers that may be formed by  electroless nickel plating as taught by Jin because the buttering layers can enhance toughness, enhance load carrying capacity, inhibit diffusion from the base material or hardbanding into the outer coating, and/or minimize residual stress absorption, and one would have had a reasonable expectation of success.
Claim 6: Jin teaches that a buttering layer with a NiP amorphous matrix may also include a dispersed second phase (i.e. the coating has multiple, non-soluble phases) such as electroless NiP matrix with hBN particles dispersed within the matrix (paragraph 0293).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784